PER CURIAM.
Point I of appellant’s brief was not misapprehended or left undecided. The transactions from which he derived taxable gain were the 1930 and 1931 redemptions of bonds acquired in 1927. Hence Fairbanks v. United States, 306 U.S. 436, 438, 59 S.Ct. 607, 83 L.Ed. 855, is controlling. That the bonds were acquired in 1927 in exchange for capital assets in a non-taxable transaction does not affect the character of the later transactions from which the taxable gain was derived. See Felin v. Kyle, 3 Cir., 102 F.2d 349.
Petition for rehearing denied.